Per Curiam.
The rule brings up a verdict for $6,500 in favor of the plaintiff and against the defendant. The ease was tried once before a rule to show cause was granted. 7 N. J. Mis. R. 456. A review of the evidence at the two trials indicates that the facts were substantially the same. Plaintiff’s intestate was killed as a result of a collision between the car in which he was riding and one of the defendant’s trucks. The second concurring verdict is sufficient to cause the court to hesitate before granting the third trial. Brown v. Paterson, 69 N. J. L. 474; Fulton v. Grieb Rubber Co., 73 Id. 35.
The witnesses adduced at the trial were the defendant’s driver and helper, the driver of the car in which plaintiff’s intestate was riding, two automobilists, and two witnesses who arrived at the scene shortly thereafter.
*330The defendant’s theory of the accident is that its driver was obliged to turn to his left to avoid a collision with the car in which the plaintiff’s intestate was riding, which was zigzagging and crossed to the wrong side of the road.
The plaintiff’s theory of the accident is that the defendant’s truck was the offender and crowded the other truck off the road.
Both trials were fairly conducted. The charge of the trial judge is an admirable presentation of the legal points involved, and both juries returned the same verdict. And after examining all the evidence, we are not prepared to say that because there were more witnesses in support of the defendant’s position than in support of the plaintiff’s position that the verdict is against the weight of evidence in view of the similar verdicts. There is testimony to support the verdict, and there is nothing to indicate that it was the result of prejudice, partiality or passion. The verdict seems not to have been excessive. The boy was sixteen years of age, well grown and was turning over to his mother $25 a week, his average earnings.
The rule will be discharged.